Case 1:18-cv-00462-MN Document 165 Filed 09/24/19 Page 1 of 10 PageID #: 3422
                                                                                1


   1                   IN THE UNITED STATES DISTRICT COURT

   2                      FOR THE DISTRICT OF DELAWARE

   3                                 -   -   -

   4     GAVRIELA BROTHERS LLC,                          )   Civil Action
         a California Limited                            )
   5     Liability Company,                              )
                                                         )
   6                    Plaintiff,                       )
                                                         )
   7            v.                                       )
                                                         )
   8     SOTO MASSINI (USA) CORPORATION,                 )
         a Delaware Corporation, and THOMAS              )
   9     PICHLER, an individual,                         )
                                                         )
  10                    Defendants.                      )   No. 18-462-MN

  11                                         -   -   -

  12                                 Wilmington, Delaware
                                     Monday, April 2, 2018
  13                                     3:05 p.m.
                                     Telephone Conference
  14
                                             -   -   -
  15
         BEFORE:     HONORABLE GREGORY M. SLEET, Senior Judge, U.S.D.C.,
  16                                             District of Delaware

  17                                         -   -   -

  18     APPEARANCES:

  19                 AMY M. DUDASH, ESQ.,
                     MICHAEL LYONS, ESQ., and
  20                 EHSUN FORGHANY, ESQ.
                     Morgan, Lewis & Bockius LLP
  21
                                             Counsel for Plaintiff
  22

  23

  24

  25
           Case 1:18-cv-00462-MN Document 165 Filed 09/24/19 Page 2 of 10 PageID #: 3423
                                                                                             2


              1     APPEARANCES CONTINUED:

              2                STEPHEN B. BRAUERMAN, ESQ., and
                               SARAH BRUSSIERE, ESQ.
              3                Bayard LP
                                       -and-
              4                STEPHEN LOBBIN, ESQ.
                               SML Avocati, P.C.
              5
                                                        Counsel for Defendants
              6
                                               -    -    -
              7

15:03:22      8                   THE COURT:       Good afternoon, counsel.      Who is on

15:03:24      9     the line for the plaintiff, please?

15:03:27     10                   MS. DUDASH:      Good afternoon, Your Honor.      This

15:03:28     11     is Amy Dudash from Morgan, Lewis and Bockius.          With me on

15:03:33     12     the line also for plaintiffs is Michael Lyons.

15:03:37     13                   MR. FORGHANY:         Also Ehsun Forghany.

15:04:09     14                   THE COURT:       Thank you.

15:04:14     15                   For defendants.

15:04:18     16                   MR. BRAUERMAN:        Good afternoon.   Thank you, Your

15:04:20     17     Honor.   Steve Brauerman here from Bayard, and Sarah

15:04:24     18     Brussiere.    We are joined by Steve Lobbin from the Avocati

15:04:27     19     Law Group, who, with Your Honor's permission, will address

15:04:29     20     the Court.    We have not yet moved Mr. Lobbin's pro hac vice.

15:04:34     21     That is to be served today.          I apologize for that, Your

15:04:37     22     Honor.   The timing, we just haven't had a chance to complete

15:04:40     23     the certification yet.

15:04:41     24                   THE COURT:       That is fine.   Mr. Brauerman, who

15:04:43     25     was the second lawyer you introduced?
           Case 1:18-cv-00462-MN Document 165 Filed 09/24/19 Page 3 of 10 PageID #: 3424
                                                                                           3


15:04:46      1                   MR. BRAUERMAN:     I mentioned Sarah Brussiere.

15:05:01      2     She works for my office.

15:05:02      3                   THE COURT:    Thank you.    Mr. Lobbin is going to

15:05:07      4     handle this for the defense.

15:05:09      5                   Mr. Lyons, you are going handle this for

15:05:10      6     plaintiff?

15:05:12      7                   MR. LYONS:    That's correct, Your Honor.

15:05:13      8                   THE COURT:    Counsel, let's go off the record

15:05:16      9     right now.

15:05:17     10                   (Discussion off the record.)

15:17:44     11                   THE COURT:    At this point, counsel, particularly

15:17:50     12     given Mr. Lyons' statement of position or statements of

15:17:57     13     plaintiff's position, I am not certain that Mr. Lobbin has

15:18:02     14     really been able to, that you have been able to, as you have

15:18:09     15     just said, familiarize yourself as completely as you would

15:18:13     16     like to with things like the prior art and other things of

15:18:16     17     that nature that may help inform a business resolution of

15:18:23     18     the matter.

15:18:26     19                   I am concerned about continuing to enjoin the

15:18:34     20     distribution of the funds.       I am also concerned about the

15:18:38     21     issue of a bond.     If this is going to -- I am prepared to

15:18:45     22     dissolve the TRO and to change this into a preliminary

15:18:52     23     injunction and consolidate it for a trial on the merits if

15:18:56     24     counsel feels that is do-able by the date that we have

15:19:02     25     assigned.    What is it, the 20th?      I think you would be
           Case 1:18-cv-00462-MN Document 165 Filed 09/24/19 Page 4 of 10 PageID #: 3425
                                                                                              4


15:19:08      1     hard-pressed to get ready by whatever the date is.

15:19:11      2                   What is it?

15:19:15      3                   Counsel, I don't have the date in front of me.

15:19:18      4     When have I scheduled this for a hearing, Mr. Lyons?

15:19:23      5                   MR. LYONS:    Your Honor, it is currently

15:19:29      6     scheduled for April 16.

15:19:30      7                   THE COURT:    That seems pretty aggressive.        I

15:19:32      8     will hear from both of you on that.        Go ahead, Mr. Lyons.

15:19:37      9                   MR. LYONS:    Well, we are prepared to go forward,

15:19:39     10     Your Honor, as we filed for both a TRO and a preliminary

15:19:43     11     injunction in a single paper.       We are prepared to go

15:19:49     12     forward.

15:19:50     13                   This is a design patent, so I think the

15:19:53     14     infringement analysis is based on the ordinary observer

15:19:58     15     test.   I think the images are a lot of what the parties need

15:20:02     16     to focus on and that's readily accessible.          Just from

15:20:07     17     looking at their papers, they have obviously done a lot of

15:20:10     18     homework in this space on what's been going on in this.              So

15:20:16     19     I think they are well on their way in developing their case.

15:20:19     20     I think we can be ready to go.

15:20:22     21                   I think it makes sense to move quickly in this

15:20:25     22     case because, as I said, it's in an unusual posture where

15:20:30     23     somebody has -- there isn't an ongoing business.           They are

15:20:33     24     trying to launch a business on what we believe is an

15:20:38     25     infringing campaign.      So there are some unique features here
           Case 1:18-cv-00462-MN Document 165 Filed 09/24/19 Page 5 of 10 PageID #: 3426
                                                                                           5


15:20:41      1     to this.    That is why we think it's appropriate to freeze

15:20:45      2     this while the Court gets an opportunity to look at it in

15:20:49      3     detail.

15:20:49      4                   THE COURT:    Let me revise what I just said a

15:20:52      5     moment ago.

15:20:53      6                   It seems that it would make more sense to

15:20:56      7     contemplate a hearing on the motion for a preliminary

15:21:03      8     injunction on the appointed date rather than a trial on the

15:21:07      9     merits.

15:21:07     10                   Mr. Lobbin, what is your view?

15:21:10     11                   MR. LOBBIN:    Thank you, Your Honor.

15:21:13     12                   Well, a couple things.      I am going to be

15:21:17     13     traveling the 16th.      It is difficult for me for many

15:21:20     14     reasons, not just schedule, but we haven't looked at the

15:21:23     15     prior art.    This is a very important issue.

15:21:26     16                   In Footnote 2 of my brief, Page 2 of the brief

15:21:30     17     we filed yesterday, we note that in order to get preliminary

15:21:34     18     relief the plaintiff has the burden to assess validity, and

15:21:38     19     they didn't make any effort to do so.         They just said we

15:21:41     20     don't know of any prior art.

15:21:42     21                   We need to dig into that issue, we need to

15:21:46     22     prepare briefs, assessing the merits properly, and we are

15:21:50     23     not going to be prepared to do that in a couple weeks.

15:21:53     24                   What I am hearing is that perhaps Your Honor is

15:21:58     25     inclined to keep the TRO in place.        In that circumstance, we
           Case 1:18-cv-00462-MN Document 165 Filed 09/24/19 Page 6 of 10 PageID #: 3427
                                                                                           6


15:22:01      1     are going to have to have an urgency to get this done sooner

15:22:06      2     rather than later.

15:22:06      3                   THE COURT:    I am not inclined to keep the TRO in

15:22:09      4     place.

15:22:11      5                   MR. LOBBIN:    Then if we are free to do business,

15:22:14      6     we will make every effort to get in front of you at the

15:22:21      7     earliest practical date, given the briefing that needs to be

15:22:26      8     done, the analysis we need to do, and my schedule, which

15:22:28      9     perhaps could be as early as April 23rd, not the 16th,

15:22:33     10     unfortunately, and get this heard on the preliminary

15:22:37     11     injunction.

15:22:37     12                   THE COURT:    Again, let me be clear what I am

15:22:41     13     directing.    That would be not a trial on the merits, but a

15:22:45     14     hearing on the preliminary injunction, what will be perhaps

15:22:51     15     the preliminary injunction.       Both counsel, you understand

15:22:54     16     that.    Right?   I might have said otherwise earlier.

15:23:02     17                   MR. LYONS:    It is our understanding it would be

15:23:03     18     a preliminary injunction hearing, Your Honor

15:23:05     19                   THE COURT:    Mr. Lobbin, you understand that.

15:23:07     20                   MR. LOBBIN:    Yes, Your Honor.      I was just

15:23:08     21     concerned on clarification, looking at what was going to

15:23:14     22     take place in the interim.

15:23:15     23                   THE COURT:    Let's talk about that for a moment.

15:23:18     24                   As I think you correctly point out, Mr. Lobbin,

15:23:26     25     the TRO, really, and, Mr. Lyons, I think you will concur,
           Case 1:18-cv-00462-MN Document 165 Filed 09/24/19 Page 7 of 10 PageID #: 3428
                                                                                           7


15:23:33      1     was directed at preventing the transfer of the 694 thousand

15:23:39      2     dollar and change from the kick starter campaign.           It was

15:23:46      3     alleged, there was a concern about it being removed from the

15:23:49      4     control or the Court's jurisdiction.

15:23:51      5                   I don't necessarily have that concern anymore,

15:23:55      6     having listened, reviewed defendants' papers and now had

15:24:00      7     both of you on the phone.

15:24:01      8                   I am rather inclined to Mr. Lobbin's point of

15:24:05      9     view that I should not be enjoining the transfer of that

15:24:11     10     money.   Mr. Lyons, I will let you go first and I will hear

15:24:19     11     from Mr. Lobbin.

15:24:20     12                   MR. LYONS:    Well, Your Honor, one thing we did

15:24:26     13     file just before this hearing is a statement that was posted

15:24:31     14     by the defendant, Mr. Pichler on the kick starter website,

15:24:36     15     where he announces that he doesn't need these funds and that

15:24:40     16     he is fully funded.      I don't think there is any harm to him

15:24:44     17     if these funds are not put into service in the infringement.

15:24:49     18     Our concern remains, this is part of the operations.           It is

15:24:55     19     an Italian corporation.      Mr. Pichler said the businesses

15:24:58     20     that he has run are based in Austria.         His declaration

15:25:02     21     reflects that he is in Austria right now, I think.

15:25:05     22     His stated intention is to put this money into the

15:25:09     23     infringing operation.      It doesn't seem to us -- we are

15:25:13     24     talking about two weeks or three weeks before a preliminary

15:25:16     25     injunction hearing.      According to defendant, he is not going
           Case 1:18-cv-00462-MN Document 165 Filed 09/24/19 Page 8 of 10 PageID #: 3429
                                                                                           8


15:25:22      1     to be harmed if that money is frozen.         We think that is the

15:25:27      2     appropriate thing to do with it under the circumstances,

15:25:30      3     when it was generated from a campaign that we think we are

15:25:34      4     going to demonstrate was based on infringement, and

15:25:39      5     therefore, that we are entitled to a preliminary injunction.

15:25:45      6     If the TRO is dissolved, it's not clear what effect the

15:25:50      7     injunction would be able to have at that point.

15:25:54      8                   THE COURT:    Mr. Lobbin.

15:25:55      9                   MR. LOBBIN:    Your Honor, respectfully, the

15:26:01     10     Court's exercise of the TRO power is based on irreparable

15:26:06     11     harm to plaintiff, not whether we would be harmed.           I don't

15:26:09     12     know what statement he is talking about, frankly.           I don't

15:26:11     13     know that it's actually been authenticated or what it is.

15:26:15     14     It sounds like it's some post online supposedly by my client

15:26:19     15     saying he has got plenty of money.        So that doesn't

15:26:24     16     necessarily mean that he doesn't need his investment capital

15:26:27     17     to move forward.

15:26:28     18                   I think the status quo has to be maintained,

15:26:31     19     which is we go with the lawsuit that is filed, we are out

15:26:36     20     there competing.     If they can prove they deserve a

15:26:40     21     preliminary injunction, I assume the preliminary injunction

15:26:41     22     would be along the lines of defendants may not use

15:26:44     23     infringing designs, not that defendants may not use

15:26:50     24     investment capital for otherwise lawful business purposes.

15:26:53     25                   I don't think that it would be appropriate to
           Case 1:18-cv-00462-MN Document 165 Filed 09/24/19 Page 9 of 10 PageID #: 3430
                                                                                           9


15:26:59      1     force the defendants just to sit still for three, four weeks

15:27:02      2     or a month until we resolve the preliminary injunction

15:27:06      3     issue.   Obviously, our position is as you initially

15:27:12      4     explained it, the TRO would go away, we set a course for a

15:27:16      5     preliminary injunction hearing and get that done.

15:27:18      6                   THE COURT:    Counsel, hold on just a second.

15:27:21      7                   (Pause.)

15:28:13      8                   THE COURT:    Counsel, I am going to take my foot

15:28:21      9     off the accelerator on this case, perhaps what plaintiff

15:28:28     10     will view in a profound way.       But not only am I going to

15:28:33     11     dissolve the TRO, I don't see the basis for any contention

15:28:37     12     at this point -- you can contend what you want to contend,

15:28:41     13     finding that the harm that's been alleged here is

15:28:44     14     irreparable -- I am not going to enjoin legitimate

15:28:48     15     competition, in spite of what counsel for plaintiff says is

15:28:53     16     illegitimate.     I am not prepared to draw that conclusion at

15:28:58     17     this point, just based upon what I have seen in the papers.

15:29:02     18                   So we are going to dial things way back, as it

15:29:07     19     were.    I am going to take the hearing off the schedule as

15:29:11     20     well.    And we are going to put this on track for assignment

15:29:16     21     to -- it will be a different judge.        As you may know, I am

15:29:21     22     going to be leaving the Bench, or I may keep the assignment

15:29:24     23     and manage the case to a point at which time it will be

15:29:29     24     reassigned to a judge for trial.        But that's yet to be

15:29:33     25     determined.    We are going to put it on the wheel and see
           Case 1:18-cv-00462-MN Document 165 Filed 09/24/19 Page 10 of 10 PageID #: 3431
                                                                                            10


15:29:36       1     where it lands.

15:29:38       2                   That's the Court's ruling.

15:29:41       3                   No, I am not going to require a bond.        There is

15:29:43       4     no need to require a bond, because I am reversing myself on

15:29:47       5     the grant of the injunctive relief.

15:29:48       6                   Anything else, counsel?

15:29:55       7                   MR. LOBBIN:      Thank you, Your Honor.

15:29:57       8                   MR. LYONS:       I understand, Your Honor.   Thank

15:30:00       9     you, likewise.

15:30:00     10                    THE COURT:       All right.   Take care, counsel.

             11                    (Matter adjourned at 3:28 p.m.)

             12                                 -    -   -

             13      Reporter:   Kevin J. Maurer

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25
